Opinion issued August 29, 2002








 




In The
Court of Appeals
For The
First District of Texas



NO. 01-01-01196-CR



RANSOM MADISON ESSICK, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause No. 880843



O P I N I O N
	Appellant, Ransom Essick, Jr., pleaded guilty, without an agreed
recommendation as to punishment, to burglary with intent to commit theft and true to
two enhancement paragraphs alleging two prior convictions for felony theft.  The trial
court assessed punishment at six years confinement.
	Counsel filed a brief stating his opinion that the appeal is frivolous.  The brief
meets the minimum requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and stating
why there are no arguable grounds of error on appeal.  See Gainous v. State, 436
S.W.2d 137, 138 (Tex. Crim. App. 1969).
	Counsel certifies that the brief was delivered to appellant, and he was advised he
had a right to file a pro se response.  Thirty days have passed, and appellant has not
filed a pro se response.
	We have reviewed the record and counsel's brief.  We hold there are no arguable
grounds for appeal.	We affirm the judgment  and grant counsel's motion to withdraw.  See Stephens
v. State, 35 S.W.3d 770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).  Counsel
still has a duty to inform appellant of the result of this appeal and also to inform
appellant that he may, on his own, pursue discretionary review in the Court of Criminal
Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Taft  and Jennings.
Do not publish.  Tex. R. App. P. 47.